Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00801-CR

                                         Jason MARTINEZ,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR8235
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 16, 2015

AFFIRMED

           Jason Martinez appeals his conviction for aggravated sexual assault of a child and his

punishment of twenty-five years’ confinement and a $1,500 fine. Martinez’s sole issue is that the

trial court erred by revoking his community supervision without conducting an independent review

of the sufficiency of the evidence, and rendering a judgment of conviction based solely upon his

plea of true to an allegation that he violated a condition of his community supervision. We affirm

the judgment.
                                                                                       04-14-00801-CR


       In 2012, a grand jury indicted Martinez for aggravated sexual assault of a child. Martinez

pled no contest, and the trial court deferred adjudication and placed Martinez on community

supervision for ten years. A condition of Martinez’s community supervision was to “[n]either

commit nor be convicted of any offense against the Laws of the State of Texas.”

       In 2014, the State moved to revoke Martinez’s community supervision and adjudicate his

guilt on the charge of aggravated sexual assault of a child because Martinez “committed the offense

of Violation of Sex Offender Registration.” At a hearing on the State’s motion, Martinez pled true

to the allegation that he committed the offense of violation of sex offender registration as the State

alleged in its motion. No evidence was admitted during the hearing. The trial court thereafter

adjudicated Martinez’s guilt, signed a judgment of conviction for aggravated sexual assault of a

child, and imposed punishment.

       Martinez appeals the judgment, arguing the trial court erred by adjudicating his guilt solely

because he pled true to the State’s allegation that he violated a condition of his community

supervision. Martinez contends the trial court was required to hold an evidentiary hearing and base

an adjudication of guilt upon sufficient evidence that Martinez actually violated a condition of his

community supervision.

       A plea of true to an allegation that a defendant has violated a condition of his community

supervision is sufficient to support the revocation of community supervision and adjudicate guilt.

Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979); Cole v. State, 578
S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979). The Fourteenth Amendment provides an

exception to this rule and requires trial courts to conduct an evidentiary hearing when the sole basis

for revoking community supervision is a defendant’s failure to pay fines and restitution. See

Gipson v. State, 383 S.W.3d 152, 156-57 (Tex. Crim. App. 2012) (citing Bearden v. Georgia, 461
U.S. 660, 672 (1983) for the proposition that the Fourteenth Amendment requires courts to inquire
                                                 -2-
                                                                                        04-14-00801-CR


into a defendant’s ability to pay). However, Martinez’s failure to pay fines and restitution was not

the basis upon which the trial court revoked his community supervision. The trial court revoked

Martinez’s community supervision because he pled true to the State’s allegation that he committed

an offense by failing to register as a sex offender. Martinez cites no authority that a trial court must

conduct an evidentiary hearing under these circumstances. Because we are bound by the holdings

of the Court of Criminal Appeals, we may not recognize such an exception in this case. See Moses,
590 S.W.2d at 470; Cole, 578 S.W.2d at 128; see also Patterson v. State, 353 S.W.3d 203, 213

(Tex. App.—San Antonio 2011, pet. dism’d) (“As an intermediate appellate court, we are bound

to follow statements by the Court of Criminal Appeals that constitute deliberate and unequivocal

declarations of criminal law.”).

          Martinez further argues we should extend the holding in Menefee v. State, 287 S.W.3d 9

(Tex. Crim. App. 2009), which requires a trial court to conduct a sufficiency review of the evidence

when a defendant enters a guilty plea with stipulated evidence, to a trial court’s revocation of

community supervision. Doing so would conflict with the Court of Criminal Appeals’ holdings in

Moses and Cole, as modified by Gipson, that a defendant’s plea of true to an allegation that he

violated a condition (other than paying fines and restitution) of his community supervision is

sufficient to support the revocation of community supervision and adjudicate guilt. See Gipson,
383 S.W.3d at 154; Moses, 590 S.W.2d at 470; Cole, 578 S.W.2d at 128; Patterson, 353 S.W.3d

at 213.

          In conclusion, we overrule Martinez’s sole issue and affirm his conviction.

                                                   Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                                  -3-